             Case 2:20-cv-02217-DB Document 7 Filed 03/22/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                            FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    MELVIN LEE WILSON,                                   No. 2:20-cv-2217 DB P
12                         Petitioner,
13              v.                                         ORDER
14    STATE OF CALIFORNIA,
15                         Respondent.
16

17             Petitioner, a state prisoner proceeding pro se, has filed an application for a writ of habeas

18   corpus pursuant to 28 U.S.C. § 2254. Petitioner has not, however, filed an in forma pauperis

19   affidavit or paid the required filing fee ($5.00). See 28 U.S.C. §§ 1914(a); 1915(a). Petitioner

20   will be provided the opportunity to either submit the appropriate affidavit in support of a request

21   to proceed in forma pauperis or submit the appropriate filing fee.

22             In addition, petitioner has requested the appointment of counsel. There currently exists no

23   absolute right to appointment of counsel in habeas proceedings. See Nevius v. Sumner, 105 F.3d

24   453, 460 (9th Cir. 1996). However, 18 U.S.C. § 3006A authorizes the appointment of counsel at

25   any stage of the case “if the interests of justice so require.” See Rule 8(c), Fed. R. Governing §

26   2254 Cases. In the present case, the court does not find that the interests of justice would be

27   served by the appointment of counsel at the present time.

28   /////
                                                          1
           Case 2:20-cv-02217-DB Document 7 Filed 03/22/21 Page 2 of 2


 1            In accordance with the above, IT IS HEREBY ORDERED that:

 2            1. Petitioner shall submit, within thirty days from the date of this order, an affidavit in

 3   support of his request to proceed in forma pauperis or the appropriate filing fee; petitioner’s

 4   failure to comply with this order will result in a recommendation that this action be dismissed;

 5            2. The Clerk of the Court is directed to send petitioner a copy of the in forma pauperis

 6   form used by this district; and

 7            3. Petitioner’s motion for appointment of counsel (ECF No. 2) is denied without

 8   prejudice to a renewal of the motion at a later stage of the proceedings.

 9   Dated: March 20, 2021

10

11

12
     /mp
13   wils2217.101a+110

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                          2
